Title: To Thomas Jefferson from Rodominick H. Gilmer, 8 November 1804
From: Gilmer, Rodominick H.
To: Jefferson, Thomas


                  
                     
                        Sir
                     
                     Fort St. Stevens November 8th, 1804
                  
                  from the Solicitations & perswaisions of many Respectable Friends and activated by an earnest Zeal fro the Wellfair of the United states of america, and Especially that part in which I live, And strickly adhearing to the advice of those whose concell I respect, I am induced to write to you this letter. This morning a number of Gentlemen Waited on me with a Petition (The one to you enclosed) which was drawn up with out my Knoledge, They earnestley Requested that I should acquise in what they had done. Among those Gentlemen wear Coll. John Collir presiding Justice of our county court, and Chief Justice of the Orphans court, John McGrew Esqr, Ranson Harwell Esqr. James Calleir Esqr. &, Member to the house of Representatives, Thomas Bassetts Esqr, Jessee Womack Esqr.—Capt. William McGrew & John F McGrew a member of the Legislative Commee of the Mississipipi Territory—In order to Gratify the wishes of those people I have consented to serve them as Requested in thire petition if it meets your approbation, from a stranger (as I am to you) some Explenations might be necesary, I perfectly Recollect you, though perhaps you do not recollect me, I was Introducd to you by a Mr Grant of Abamarle who maried a near Relation of mine, I saw you several times while I lived at Doctor Gilmers near the Town of Charlottesville, as to my political principles time will discover This much I can say, I anxeously Solicited that happy period, when you ascended the presidential Chair, and have warmly and Zealously supported your administration, (with my feeble efforts) ever since. But it is deferent indeed, in three days to please  kind which in part was the only Reason I never solicited an appointment, and the sufferages of the  alone has inclined me to come forward in the present instance.
                  I am with grate Esteem your servant freind and well wisher.
                  
                     
                        R. H. Gilmer
                     
                  
               